DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/22 has been entered.
 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the divider wall extends from the rear surface in a second direction transverse to the first direction” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 12 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding claim 8, Claim 1 already claims that the divider wall #36 extends in a first direction, so the following limitation in claim 8 “the second direction is parallel to the first direction” is unclear and confusing. Appropriate correction is required.  

Regarding claim 12, the following limitation “a first flange extending…” is unclear and confusing because claim 1 already claims “a first flange”. How does the first flange in claim 12 relate to the first flange claimed in claim 1? Are they the same or different? It appears that the applicant is claiming a second flange in claim 12 that is different than the first flange clamed in claim 1. Appropriate correction is required.     

Claims 9 and 23-25 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6-10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Walker 2016/0296038 in view of Aberg 2018/0242756 and Shaw 6,332,547.



Regarding claim 1, Walker discloses a system comprising:
a divider (Fig 2, #130) including a base (Fig 2, #42 & #118) & (Fig 1, #64) having a front base surface (Fig 1, #64), a divider wall (Fig 2, #130) connected to the base (Fig 2, #42 & #118) & (Fig 1, #64) and extending along a first direction, and a plurality of first teeth (Fig 2, #62) extending a first distance from the front base surface (Fig 1, #64);

a stopper (Fig 2, #110) including a rear surface facing the divider wall (Fig 2, #130) and a front surface formed on an opposite side from the rear surface; and

a rail (Fig 5, #20) including a front wall (Fig 5, #22), a rear wall (Fig 5, #26) and a base (bottom) cooperating to define a channel (Fig 5, #28) extending in a first direction and configured to receive the base (Fig 2, #42 & #118) & (Fig 1, #64)  of the divider (Fig 2, #130), the front wall (Fig 5, #22) including a plurality of second teeth (Fig 5, #24) extending a second distance from the front wall (Fig 5, #22) and engaged with the first teeth (Fig 2, #62) of the divider (Fig 2, #130), and wherein at least one of the first teeth (Fig 2, #62) or the second teeth (Fig 5, #24) are configured to or capable of 

Walker has been discussed above but does not explicitly teach the second distance being greater than the first distance; and a first flange attached to the stopper and extending from the front surface in the first direction.

Aberg discloses a system (Fig 1b) comprising a divider wall (Fig 1b, #50) extending along a first direction and a stopper (Fig 1b, #20) including a rear surface facing the divider wall (Fig 1b, #50) and a front surface formed on an opposite side from the rear surface, a first flange (Fig 1b, #65) attached to the stopper (Fig 1b, #20) and extending from the front surface of the stopper (Fig 1b, #20) in the first direction. 


Shaw teaches that it is old and well known for a divider (Fig 9, #84) comprising a wall (annotated Fig 9 below) and first teeth (Fig 9, #90) extending a first distance from the wall (annotated Fig 9 below); and a rail (Fig 7, #41) including a second teeth (Fig 7, #76) configured to selectively engage the first teeth (Fig 9, #90), the second teeth (Fig 7, #76) extending a second distance from the rail (Fig 7, #41); the second distance being greater than the first distance.


    PNG
    media_image1.png
    953
    930
    media_image1.png
    Greyscale

	

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a flange (Arberg, Fig 1b, #50) to the stopper (Walker, Fig 2, #110) that is centrally located and aligned with the second divider wall (Walker, Fig 2, #130) in order to make the stopper (Walker, Fig 2, #110) of Walker more aesthetically appealing and enable labels or indicia to be attached to the flange (Arberg, Fig 1b, #50) to be seen from the sides of the divider. Further, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  




Regarding claim 2, modified Walker discloses the system wherein each of the second teeth (Walker, Fig 5, #24) defines a low-profile relative to the first teeth (Walker, Fig 2, #62) (similar to the applicant’s invention).

Regarding claim 3, modified Walker discloses the system wherein each of the first teeth (Walker, Fig 2, #62) defines a first cross-sectional shape extending in a second direction perpendicular to the first direction (similar to the applicant’s invention), and wherein each of the second teeth (Walker, Fig 5, #24) defines a second cross-sectional shape, different than the first cross-sectional shape, extending in the second direction (similar to the applicant’s invention). 



Regarding claim 7, as best understood, modified Walker discloses the system wherein the divider wall (Walker, Fig 2, #130) extends from the rear surface of the stopper (Walker, Fig 2, #110) in a second direction transverse to the first direction.

Regarding claim 8, modified Walker discloses the system wherein the second direction is parallel to the third direction.

Regarding claim 9, modified Walker discloses the system, wherein the flange (Arberg, Fig 1b, #50) is aligned with the divider wall (Walker, Fig 2, #130) of the divider (Walker, Fig 2, #130).

Regarding claim 10, modified Walker discloses the wherein the stopper (Walker, Fig 2, #110) includes a bottom end, and wherein the flange (Arberg, Fig 1b, #50) includes a bottom end aligned with the bottom end of the stopper (Walker, Fig 2, #110).



Regarding claim 21, modified Walker discloses the system wherein the first teeth (Walker, Fig 2, #62) are configured to or capable of transitioning from a relaxed state to 

Regarding claim 22, modified Walker discloses the system wherein the first teeth (Walker, Fig 2, #62) are configured to or capable of transitioning from the flexed state to the relaxed state to inhibit movement of the divider (Walker, Fig 2, #130) in the first direction when the force is removed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker 2016/0296038; Aberg 2018/0242756; and Shaw 6,332,547; and further in view of Bhatt 2003/0029765.

Regarding claim 5, modified Walker has been discussed above but does not explicitly teach a system wherein the first teeth are formed from a first material having a first coefficient of friction, and the second teeth are formed from a second material having a second coefficient of friction different than the first coefficient of friction.

Bhatt teaches that it is old and well known for two matting parts (i.e. Fig 1, #102 & #104) to be made of a first and second material respectively having a first and second coefficient of friction respectively, wherein the second coefficient of friction different than the first coefficient of friction [0011].

.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker 2016/0296038; Aberg 2018/0242756; and Shaw 6,332,547; and further in view of Riley 2017/0035218.

Regarding claim 11, modified Walker discloses the system wherein the stopper (Walker, Fig 2, #110) includes a first side surface (left side surface) extending form the front surface to the rear surface and a second side surface (right side surface) extending form the front surface to the rear surface opposite the first side surface. 
Modified Walker has been discussed above but does not explicitly teach a system wherein the first side surface defines a first recess, the second side surface defining a second recess.




    PNG
    media_image2.png
    697
    1371
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form first and second recesses (Riley, annotated Fig 1b above) in the first and second sides (left and right sides) of the stopper (Walker, Fig 2, #110) of modified Walker  in order to reduce the weight of the stopper (Walker, Fig 2, #110) of modified Walker and make the stopper (Walker, Fig 2, #110) of modified Walker more aesthetically appealing. 

Claims 12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker 2016/0296038; Aberg 2018/0242756; Shaw 6,332,547; and Riley 2017/0035218; and further in view of Luberto 7,424,957.

Regarding claim 12, as best understood, modified Walker has been discussed above but does not explicitly teach wherein the stopper includes a first flange extending in the first direction from the front surface of the stopper along a portion of the first side surface defining the first recess (claim 12); wherein the stopper includes a second flange extending in the first direction from the front surface of the stopper along a portion of the second side surface defining the second recess, the first flange and the second flange defining a pair of gripping surfaces facing away from each other on opposite sides of the stopper (claim 23).

Luberto discloses a stopper (Fig 1, #26) that includes a first flange (annotated Fig 1 below) extending in a first direction from a front surface of the stopper (Fig 1, #26) along a portion of a first side of the stopper (Fig 1, #26) (claim 12); wherein the stopper (Fig 1, #26) includes a second flange (annotated Fig 1 below) extending in the first direction from the front surface of the stopper (Fig 1, #26) along a portion of the second side of the stopper (Fig 1, #26), the first flange (annotated Fig 1 below) and the second flange (annotated Fig 1 below) defining a pair of gripping surfaces (exterior surfaces) facing away from each other on opposite sides of the stopper (Fig 1, #26) (claim 23).

    PNG
    media_image3.png
    741
    1227
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a first flange (Luberto, annotated Fig 1 above) and a second flange (Luberto, annotated Fig 1 above) to the front surface and along the side edges of the stopper (Walker, Fig 2, #110) of modified Walker adjacent the first and second recesses (Riley, annotated Fig 1b above) in order to make the stopper (Walker, Fig 2, #110) of modified Walker more aesthetically appealing. 


Regarding claim 24, modified Walker discloses the system wherein each of the gripping surfaces is concave (as shown in Luberto, annotated Fig 1 below).

    PNG
    media_image4.png
    404
    663
    media_image4.png
    Greyscale



Regarding claim 25, modified Walker has been discussed above but does not explicitly teach wherein the first recess and the second recess are concave.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second recesses (and (Riley, annotated Fig 1b above) to be concave because such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  


Response to Arguments
Applicant's arguments filed 09/08/21 have been fully considered but they are not persuasive.

Applicant’s arguments that “As provided above, the cited art of record is silent with respect to a system including a divider having a stopper including a first flange attached to the stopper and extending from the front surface of the stopper, as provided in Claim 1. As acknowledged in the Office Action, Walker and Shaw are each silent with respect to a flange extending from a front surface. To cure the deficiency of Walker and Shaw, the Office Action at page 7 cites the visual indicating flag (65) of Aberg as disclosing a flange. However, the visual indicating flag (65) of Aberg is not attached to the front stop plate (20), but is instead configured to selectively pass through a slot formed in the front plate (20) when the shelf contents are empty. Thus, the visual indicating flag (65) may, at times, be retracted from the stop plate (20) such that the visual indicating flag (65) does not extend from the from the stop plate (20). Thus, Aberg also lacks a front flange according to amended Claim 1” are not persuasive. 
The examiner maintains that the applicant uses very broad claim language to describe the first flange in claim 1. The examiner maintains that the flag #65 of Aberg is attached to the stopper (Aberg, Fig 1b, #20) (as shown in Aberg Fig 1b) and extends from the front surface of the stopper (Aberg, Fig 1b, #20) in the first direction (as shown in Aberg Fig 1b). Claim 1 does not require the first flange to be permanently attached to the front surface of the stopper. Claim 1 does not require the first flange and the stopper to be unitary one piece and formed by injection molding. 

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631